Citation Nr: 1017120	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 due to treatment at the Department of Veterans Affairs 
(VA) Medical Center (VAMC) for left eye blindness on October 
9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1956 
to September 1959 and November 1960 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. § 
1151 for left eye blindness.

The issue has been recharacterized to comport to the medical 
evidence of record.  

In June 2009 the Board remanded the Veteran's claim for 
additional development.  

In February 2010, the Veteran submitted an additional medical 
opinion that had not been considered by the RO; the Veteran's 
accredited representative specifically waived RO jurisdiction 
of the newly submitted evidence in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to disability compensation 
under 38 U.S.C.A. § 1151 due to surgery at the VAMC for his 
left eye in October 2001.  The Veteran claims that the 
surgery resulted in scarring and blindness in his left eye.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.
For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the Veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the Veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination, and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

In the Board's June 2009 remand, the examiner was asked to 
provide an opinion as to whether it is at least as likely as 
not that any additional left eye disability suffered as a 
result of the October 2001 VA treatment resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA in the performance of the left eye surgery, or that the 
cause of any additional left eye disability was an event 
which was not reasonably foreseeable.  

A VA examination was conducted in August 2009.  The examiner 
noted that the Veteran's claim file was not present.  
Subjective eye complaints were reported by the Veteran as 
loss of vision due to complications of a detached retina.  
The Veteran was given a diagnosis of status post retinal 
detachment surgery, left eye, with extensive chorioretinal 
scarring.  The examiner noted that an opinion was requested, 
but that it is recommended that medical records from his 
private ophthalmologist be obtained.  Subsequently, the RO 
contacted the Veteran about obtaining private ophthalmologist 
records.  The Veteran submitted numerous private treatment 
records.  The Board notes that at least some of these 
treatment records appear to be duplicative of previously 
received private treatment records.  Following receipt of 
these records, in December 2009, the August 2009 VA examiner 
provided an addendum opinion.  The examiner noted a review of 
the claim file, including records from the private 
ophthalmologist.  The examiner noted no change in opinion.  

The August and December 2009 VA examination report and 
addendum are obviously inadequate.  The examiner did not 
offer any opinion whatsoever regarding whether the Veteran 
suffered any additional left eye disability as a result of 
the October 2001 VA treatment, and if so, whether such 
additional disability resulted from some incident of fault on 
the part of the VA in the performance of the left eye surgery 
as required by the June 2009 Board remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
second remand is therefore necessary.  38 C.F.R. § 19.9.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional to determine the nature and 
extent of any "additional disability," 
including decreased visual acuity, 
attributable to the procedures performed 
at the VA facility in October 2001.  All 
necessary studies and/or tests for an 
accurate assessment should be conducted.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any additional left eye 
disability suffered as a result of the 
October 2001 VA treatment resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of the VA in 
the performance of the left eye surgery, 
or that the cause of any additional left 
eye disability was an event which was not 
reasonably foreseeable.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is to 
specifically note and address the private 
May 2002 intercurrent left eye procedure 
and the February 2010 private medical 
opinion.  A rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated and the February 
2010 private medical opinion should be 
noted and discussed.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


